DETAILED ACTION
Claims 1-10 are pending and have been examined.
This application is a CON of 17/187,548, now US 11,321,969.
17/187,548 is a CON of 16/676,133, now US 10,937,255.
16/676,133 is a CON of 16/158,124, now US 10,482,686.
16/158,124 is a CON of 15/958,636 ,now US 10,102,691.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,321,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the instant application’s claims as shown below.

INSTANT APPLICATION			      PATENT
1. A system configured to use data-processing resources carried by a fleet of vehicles, the system configured to couple with the fleet of vehicles, wherein the fleet includes multiple vehicles, the system comprising:
1. A system configured to use data-processing resources carried by a fleet of vehicles, the system configured to couple with the fleet of vehicles, wherein the fleet includes multiple vehicles, the system comprising:
1. one or more storage servers including one or more processors, wherein the one or more storage servers are separate and discrete from the fleet of vehicles, wherein the one or more storage servers are configured to electronically store information, wherein the information is received from the fleet of vehicles;
1. a storage server including one or more processors, wherein the storage server is separate and discrete from the fleet of vehicles, wherein the storage server is configured to electronically store information, wherein the information is received from the fleet of vehicles;
1. a computing server including one or more processors, wherein the computing server is separate and discrete from the fleet of vehicles, and wherein the one or more processors are configured via machine-readable instructions to:
1. a computing server including one or more processors, wherein the computing server is separate and discrete from the fleet of vehicles, and wherein the one or more processors are configured via machine-readable instructions to:
1. receive a query from a user, wherein the query is to be performed on at least one of (a) vehicle-specific sensor data and (b) vehicle-specific information derived from the vehicle-specific sensor data, wherein the vehicle-specific data has been captured by sensors on individual vehicles in the fleet of vehicles and wherein at least one of (a) the vehicle-specific sensor data and (b) the vehicle-specific information derived from the vehicle-specific sensor data is stored on the one or more storage servers;
1. receive an input from a user through a user interface, wherein the received input represents a query from the user, wherein the query is to be performed on at least one of (a) vehicle-specific sensor data and (b) vehicle-specific information derived from the vehicle-specific sensor data, wherein the vehicle-specific data has been captured by sensors on individual vehicles in the fleet of vehicles and wherein at least one of (a) the vehicle-specific sensor data and (b) the vehicle-specific information derived from the vehicle-specific sensor data is stored on the storage server;
1. transmit, to the one or more storage servers, query information that is based on the query, wherein the query information instructs to:
1. transmit, to the storage server, query information that is based on the query from the user, wherein the query information instructs to:
1. (i) perform the query on at least one of (a) the vehicle- specific sensor data that is stored on the one or more storage servers and (b) the vehicle-specific information derived from the vehicle-specific sensor data that is stored on the one or more storage servers, resulting in the individual sets of potential results,
1. (ii) perform the query on at least one of (a) the vehicle-specific sensor data that is stored on the storage server and (b) the vehicle-specific information derived from the vehicle-specific sensor data that is stored on the storage server, resulting in the individual sets of potential results,
1. (ii) constrain the individual sets of potential results to create individual sets of results, wherein said constraining is based on using one or more sets of response constraints, wherein said constraining of the individual sets of potential results is performed such that an amount of bandwidth required to transmit the individual sets of results is reduced compared to the individual sets of potential results;
1. (iii) constrain the individual sets of potential results to create individual sets of results, wherein said constraining is based on using the sets of response constraints, wherein said constraining of the individual sets of potential results is based on at least one of (a) summarizing, such that an amount of bandwidth required to transmit the individual sets of results is reduced compared to the individual sets of potential results, and (b) adjusting a rate of generation and/or capture for at least one of the sensors such that an amount of bandwidth required to transmit the individual sets of results is reduced compared to the individual sets of potential results;
1. obtain the individual sets of results from the one or more storage servers;
1. receive the individual sets of results from the storage server;
1. facilitate a presentation based on the individual sets of results, wherein the presentation is presented to the user via the user interface.
1. facilitate a presentation based on the individual sets of results, wherein the presentation is presented to the user via the user interface.
2. The system of claim 1, wherein the query corresponds to one or more particular time frames, wherein performance of the query is limited to the vehicle-specific sensor data that was captured in the one or more particular time frames by the sensors that are carried by the individual vehicles.
2. The system of claim 1, wherein the query corresponds to one or more particular time frames, wherein performance of the query is limited to the vehicle-specific sensor data that was generated in the one or more particular time frames by the sensors that are carried by the individual vehicles.
3. The system of claim 1, wherein at least part of the sets of response constraints are determined based on the query information.
3. The system of claim 1, wherein at least part of the sets of response constraints are determined based on the query information. 
4. The system of claim 1, wherein the query corresponds to a particular vehicle operator.
4. The system of claim 1, wherein the query corresponds to a particular vehicle operator. 
5. The system of claim 1, wherein the individual sets of results are received in annotated data packets, wherein the one or more processors of the computing server are further configured to: determine whether one or more particular data packets are missing or corrupted, based on annotations in the annotated data packets; and responsive to a determination that the one or more particular data packets are missing or corrupted, transmit a request to re-transmit the one or more particular data packets. 
5. The system of claim 1, wherein the individual sets of results are received in annotated data packets, wherein the one or more processors of the computing server are further configured to: determine whether one or more particular data packets are missing or corrupted, based on annotations in the annotated data packets; and responsive to a determination that the one or more particular data packets are missing or corrupted, transmit a request to re-transmit the one or more particular data packets.
6. The system of claim 1, wherein the one or more storage servers are configured by machine-readable instructions to: determine a first set of derivative operating information, wherein the first set of derivative operating information is derived from the vehicle-specific sensor data; and store the first set of derivative operating information. 
6. The system of claim 1, wherein the storage server is configured by machine-readable instructions to: determine a first set of derivative operating information, wherein the first set of derivative operating information is derived from the vehicle-specific sensor data; and store the first set of derivative operating information.
7. The system of claim 1, wherein the query is received from the user through a user interface. 
1. receive an input from a user through a user interface, wherein the received input represents a query from the user,
8. The system of claim 1, wherein the query further instructs to obtain the one or more sets of response constraints. 
1. (i) obtain one or more sets of response constraints, wherein individual ones of the response constraints constrain individual sets of potential results that have resulted from performing the query,
9. The system of claim 1, wherein said constraining is based on at least one of (a) summarizing and (b) adjusting a rate of generation and/or capture for at least one of the sensors. 
1. (iii) constrain the individual sets of potential results to create individual sets of results, wherein said constraining is based on using the sets of response constraints, wherein said constraining of the individual sets of potential results is based on at least one of (a) summarizing, such that an amount of bandwidth required to transmit the individual sets of results is reduced compared to the individual sets of potential results, and (b) adjusting a rate of generation and/or capture for at least one of the sensors such that an amount of bandwidth required to transmit the individual sets of results is reduced compared to the individual sets of potential results;
10. A method to use data-processing resources carried by a fleet of vehicles, wherein the fleet includes multiple vehicles, the method comprising:
7. A method to use data-processing resources carried by a fleet of vehicles, wherein the fleet includes multiple vehicles, the method comprising:
10. storing information electronically, on one or more storage servers, wherein the information is received from the fleet of vehicles;
7. storing information electronically, on a storage server, wherein the information is received from the fleet of vehicles;
10. receiving a query from a user, wherein the query is to be performed on at least one of (a) vehicle-specific sensor data and (b) vehicle-specific information derived from the vehicle-specific sensor data, wherein the vehicle-specific data has been captured by sensors on individual vehicles in the fleet of vehicles and wherein at least one of (a) the vehicle-specific sensor data and (b) the vehicle-specific information derived from the vehicle-specific sensor data is stored on the one or more storage servers;
7. receiving an input from a user through a user interface, wherein the received input represents a query from the user, wherein the query is to be performed on at least one of (a) vehicle-specific sensor data and (b) vehicle-specific information derived from the vehicle-specific sensor data, wherein the vehicle-specific data has been captured by sensors on individual vehicles in the fleet of vehicles and wherein at least one of (a) the vehicle-specific sensor data and (b) the vehicle-specific information derived from the vehicle-specific sensor data is stored on the storage server;
10. transmitting, to the one or more storage servers, query information that is based on the query, wherein the query information instructs to:
7. transmitting, to the storage server, query information that is based on the query from the user, wherein the query information instructs to:
10. (i) perform the query on at least one of (a) the vehicle-specific sensor data that is stored on the one or more storage servers and (b) the vehicle- specific information derived from the vehicle-specific sensor data that is stored on the one or more storage servers,
7. (ii) perform the query on at least one of (a) the vehicle-specific sensor data that is stored on the storage server and (b) the vehicle-specific information derived from the vehicle-specific sensor data that is stored on the storage server,
10. (ii) constrain the individual sets of potential results to create individual sets of results, wherein said constraining is based on using one or more sets of response constraints, wherein said constraining of the individual sets of potential results is performed such that an amount of bandwidth required to transmit the individual sets of results is reduced compared to the individual sets of potential results;
7. (iii) constrain the individual sets of potential results to create individual sets of results, wherein said constraining is based on using the sets of response constraints, wherein said constraining of the individual sets of potential results is based on at least one of (a) summarizing, such that an amount of bandwidth required to transmit the individual sets of results is reduced compared to the individual sets of potential results, and (b) adjusting a rate of generation and/or capture for at least one of the sensors such that an amount of bandwidth required to transmit the individual sets of results is reduced compared to the individual sets of potential results;
10. obtaining, by a computing server that is separate and discrete from the fleet of vehicles, the individual sets of results from the one or more storage servers;
7. (i) obtain one or more sets of response constraints, wherein individual ones of the response constraints constrain individual sets of potential results that have resulted from performing the query, 
receiving, by the computing server, the individual sets of results from the storage server;
10. facilitating, by the computing server, a presentation based on the individual sets of results, wherein the presentation is presented to the user via the user interface.
7. facilitating, by the computing server, a presentation based on the individual sets of results, wherein the presentation is presented to the user via the user interface.


Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444